Title: To Thomas Jefferson from William Short, 26 April 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris April 26. 1791.

Petit is now here and intends going by the French packet which will sail from L’Orient the 15th. of next month. He insisted on 100.₶ a month and seemed convinced from your letter that you would think it fully reasonable. Of course as far as the arrangement depends on me his wages are fixed at that rate. I had supposed from his letters written whilst I was in Holland that he would have been glad to have gone for less.
The commission with which you charged me in your letter of Jan 24. (the last which I have had the pleasure of recieving from you) is executed and I think will be fully to your satisfaction. I shall  send you by Petit the part you desired as well as the details respecting it. I shall send you also your reveille.—Chanterot is making the clock. The price he asks is the same with that of the salle des ventes (15. guineas). Of course I thought it best to employ him. It will be done in three weeks and immediately sent to Havre. Houdon sent the dress some time ago.
I suppose you will have seen Paine’s answer to Mr. Burke on the French revolution. It has made much noise in England and pleases a good deal here. What surprizes me most is that he was not prosecuted for it, as he remained in London some time after its publication and it was the opinion of able lawyers that it was libellous in many parts and treasonable in still more. It is much in Paine’s style, that is to say incorrect—with strong expressions and bold ideas. Adieu. Yr. friend,

W: Short

